Citation Nr: 1726911	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right hand disability, to include cramping and residuals from a right thumb injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a March 2015 decision, the Board:  (1) granted service connection for tinnitus; (2) granted service connection for a cervical spine disability; (3) denied service connection for bilateral hearing loss; (4) denied service connection for a right shoulder disability; (5) denied service connection for a left hand disability; and (6) ordered a remand for additional development for the issues of entitlement to service connection for a lower back disability, a left shoulder disability, and a right hand disability.  During the pendency of the appeal, a December 2016 rating decision granted service connection for left shoulder tendonitis and mechanical lumbar strain.  Therefore, as the RO granted the benefits sought on appeal, these issues are no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).  Development pertaining to the issue of a right hand disability has been completed and this matter is returned to the Board for further consideration.   

FINDING OF FACT

The Veteran does not have a current diagnosis of a right hand disability.


CONCLUSION OF LAW

The criteria for service connection for a right hand disability, to include cramping and a residuals from a right thumb injury, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a letter dated April 2011.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran.  The July 2016 VA examination report reflects that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a March 2015 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the AOJ provided the Veteran with a VA examination and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Board notes that the Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

B.  Factual Background and Analysis

The Veteran seeks entitlement to service connection for a right hand disability.  Specifically, the Veteran asserts service connection is warranted as a result of injuring his right hand when his boots came in contact with hydraulic fluid and he fell off a Howitzer cannon during active service.

The Veteran's service treatment records (STRs) are silent for treatment or diagnosis of a right hand disability.  While the STRs show a February 1981 report of trauma to the Veteran's right thumb, x-rays performed note that no fracture was seen.  

Review of the Veteran's post-service VA treatment records show reported right hand cramping in January 2013.  Thereafter, the Veteran's reported past medical history includes symptoms of chronic hand arthralgia and bilateral hand stiffness without swelling or erythema.
 
The Veteran underwent a VA examination in July 2016.  During the examination, the Veteran stated that he sustained an injury to his right thumb when he fell off a cannon during service in February 1981.  He experienced cramping in his right hand, which he treated with Tylenol, when necessary.  The Veteran did not report flare-ups or functional loss in his right hand.  On examination of the Veteran's right hand, range of motion was normal, and there was no evidence of pain with use of the hand.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Muscle strength was 5/5, and the examiner found no muscle atrophy or ankylosis.  The Veteran's ability to perform occupational tasks with his right hand was not impacted.  The examiner opined that it was ?less likely than not that the Veteran's claimed right hand or finger disability is related to an in-service injury, event, or disease, including trauma to the right thumb in February 1981," as no current right hand or finger disability was found for diagnostic purposes.  

After consideration of the entire record and the relevant law, the Board finds that service connection for a right hand disability, to include cramping and residuals of a  right thumb injury, is not warranted.  The Board has reviewed all of the evidence of record, to include in-service and post-service treatment records, which does not support the finding that a right hand disability was demonstrated during the Veteran's military service, that this claimed disability was compensably disabling within one year of separation from active duty, or that there is a nexus between the claimed disability and service.

The Veteran asserts his right hand cramping began during service and continued since service to the present day.  While the Veteran's STRs show an x-ray was performed in February 1981 to assess a possible injury to his right thumb, the x-ray found no abnormalities.  No further complaints or treatment of a right thumb injury or right hand cramping were found in the Veteran's STRs after this reported incident, nor was a diagnosis rendered pertaining to a right hand disability.  The Veteran's post-service treatment records do not show symptoms of right hand cramping until January 2013, which are included under the Veteran's prior medical history thereafter, rather than under his current medical treatment.  The Board notes that a gap of approximately twenty years exists in the Veteran's treatment records from the time of separation from service up until the January 2013 post-service medical record that shows complaints of right hand cramping.  This period without treatment is evidence that there has not been a continuity of symptoms, and it weighs heavily against the claim on a direct basis.  Maxson v. Gober, 230 F.3rd, 1330, 1333 (Fed. Circ. 2000).

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied ?when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran's STRs and post-service treatment records are silent for a diagnosis of a right hand disability.  While the Veterans post-service treatment records note joint pain in his hands, no diagnosis was made nor was any treatment rendered.  Further, after review of the Veteran's medical history, consideration of his reported symptoms and onset of the claimed right hand disability, and examination of the Veteran, the July 2016 VA examiner found that the Veteran did not have a current diagnosis of a right hand or finger disability based upon findings of normal right hand range of motion, no muscle atrophy or ankylosis, no hand pain, no flare-ups of the hand or thumb joints, and no reported functional loss of usage in his right hand.  Here, there is simply no indication in the record that the Veteran has a current diagnosis of a right hand disability, or that he has had any such diagnosis at any time during the appeal period.

In making this finding, the Board accords significant probative weight to the July 2016 VA examination report.  The Board finds this examination report includes the most thorough and factually supported opinion of record as to whether the Veteran presently has a right hand disability.  The opinion was provided based upon comprehensive review of the claims file, and collectively contained an adequate rationale for the conclusion reached.  As such, this opinion is persuasive and entitled to great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a right hand disability, to include cramping and residuals of a right thumb injury.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right hand disability, to include cramping and residuals from a right thumb injury, is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


